DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claims 1 and 9 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection of claims 1, 7-9, and 12 and the 35 U.S.C. 112(b) rejections of claims 10-12 are withdrawn in view of applicants’ arguments and claim amendments. 

Allowable Subject Matter
Claims 1 and 7-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for analyzing diffraction data obtained using a crystal structure analysis sample comprising a single crystal of a porous compound and a compound for which a structure is to be determined, the single crystal of the porous compound having a three-dimensional framework with pores and/or voids that are defined by the three-dimensional framework which are three-dimensionally arranged in an ordered manner, the three-dimensional 
The closest prior art of record includes a publication to Inokuma, et al. entitled “X-ray analysis on the nanogram to microgram scale using porous complexes,” Nature, Vol. 495, pp. 461-66, March 28, 2013 (hereinafter “Inokuma”).  In Figs. 1-4 and pp. 461-63 of the section entitled “X-ray crystallography of liquid samples” Inokuma teaches a method of forming a single crystal of a compound (2) and/or (3) having an ordered three-.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714